Citation Nr: 0835441	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-10 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for hepatitis C.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The veteran asserts that he contracted the hepatitis C virus 
as a result of risk factors to which he was exposed in 
service.  Specifically, he cites inoculation by air gun, 
high-risk sexual activity, and exposure to the blood of 
wounded combat troops in Vietnam.  He explains that while his 
military occupational specialties were not those which would 
typically be associated with exposure to blood, he frequently 
assisted the combat medic when help was needed.  While the 
veteran has denied risk factors including a history of 
intravenous drug use or intranasal cocaine use, on VA 
examination for PTSD in August 2002, the veteran reported 
heavy use of cocaine while stationed in Vietnam.  

Post-service records reflect that the veteran has reported a 
history of initially having been diagnosed with hepatitis C 
in 1997.  The initial diagnosis is not of record.  As the 
records associated with this diagnosis would be of assistance 
in deciding the veteran's claim, they are relevant and should 
be obtained.  

The veteran's service separation form demonstrates that he 
was awarded the Bronze Star Medal with V-device, indicating 
heroic or meritorious achievement of service, not involving 
aerial flight, in connection with operations against an 
opposing armed force.  The veteran has not described the 
circumstances surrounding the award of this medal, and the 
service personnel records currently of record do not explain 
why the veteran was awarded the medal.  Because the records 
describing the circumstances surrounding the award of this 
medal may be of assistance in deciding the veteran's claim, 
they are relevant and should be obtained.  

Next, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion only when it 
is deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Because a VA 
examiner has not yet opined as to the likely etiology of the 
veteran's hepatitis C, or the approximate date of onset, the 
Board finds that an etiological opinion is necessary in order 
to fairly decide the merits of the veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the veteran's complete 
service personnel records, including a 
specific request for information 
regarding the reasons for which the 
veteran was awarded the Bronze Star 
Medal with V-device.

2.  Ask the veteran when and where he 
was first diagnosed with hepatitis C, 
and for all records pertaining to the 
diagnosis or treatment for hepatitis C 
dated prior to January 2001.  If 
necessary, obtain the requisite 
consent, and then obtain the records 
associated with the corresponding 
treatment.  If any of those records are 
no longer on file at the named 
facilities, a request should be made to 
any appropriate storage facility.  All 
efforts to obtain records should be 
fully documented, and the VA facilities 
must provide a negative response if 
records are not available.

3.  After receipt of any additional 
records, request an examination of the 
veteran.  The claims folder should be 
made available to the examiner and the 
report should note that review.  Based 
upon an interview of the veteran and a 
review of the claims folder, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that any currently diagnosed hepatitis 
C was present during the veteran's 
service or is etiologically related to 
the veteran's active military service, 
to include as due to exposure to 
infected blood as a result of 
inoculation by air gun, high-risk 
sexual activity, or exposure to the 
blood of wounded combat troops in 
Vietnam.  All opinions expressed by the 
examiner should be accompanied by a 
complete rationale.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (an 
examination was inadequate where the 
examiner did not comment on the 
veteran's report of in-service injury 
but relied on the absence of evidence 
in the service medical records to 
provide a negative opinion).

4.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

